DETAILED ACTION

Primary Examiner acknowledges Claims 1, 2, 4-7, 10, 12-16, 21-24, and 53-58 are pending in this application, with Claims 1, 2, 4, 10, 12, 13, 15, 21, 23, and 24 having been currently amended, Claims 53-58 having been newly added, and Claims 3, 8, 9, 11, 17-20, and 25-52 having been cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
Reference characters "315” and “321” have been used to designate “curve portion”.  Appropriate correction is required. 
Reference character “315” has been used to designate “curve portion”, “convex hook portion”, “convex portion”, and “hook curve portion”.  Appropriate correction is required.
Reference character “201” has been used to designate “conduit”, “first support conduit”, “lumen”, “lumen conduit”, “first lumen”, and “first, wire lumen”.  Appropriate correction is required.
Reference character “408” has been used to designate “inlet” and “tip”.  Appropriate correction is required.
Reference character “8060” has been used to designate “air delivery tube” and “gas delivery tube”.  Appropriate correction is required.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Reference characters "315” and “321” have been used to designate “curve portion”.  Appropriate correction is required. 
Reference character “315” has been used to designate “curve portion”, “convex hook portion”, “convex portion”, and “hook curve portion”.  Appropriate correction is required.
Reference character “201” has been used to designate “conduit”, “first support conduit”, “lumen”, “lumen conduit”, “first lumen”, and “first, wire lumen”.  Appropriate correction is required.
Reference character “408” has been used to designate “inlet” and “tip”.  Appropriate correction is required.
Reference character “8060” has been used to designate “air delivery tube” and “gas delivery tube”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, 14, and 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, Claim 16, Line 2 lacks antecedent basis as the limitation “outer circumferential side surface” does not appear to have been previously introduced.   Primary Examiner is unsure if this term is meant to be coextensive with “outer side surface” of the distal end portion of the tip as introduced in Claim 15, OR ALTERNATIVELY, if this feature is meant to refer to an entirely separate and distinct structure.  Appropriate correction and clarification is required.
Specifically, Claim 13 recites the limitation “each clip”; however, it is unclear whether this limitation should relate back to the “at least one clip” of Claim 10, OR ALTERNATIVELY, if the recitation of “each clip” would better be reflected under the dependency of “a pair of clips” as seen in Claim 12.  Dependent Claim 14 incorporates the indefinite subject matter from which it depends as the recitation of “hooks” in plurality implies there must be more than one hook; yet the dependency currently only requires “at least one clip” wherein “each clip comprises a hook”.  Appropriate correction and clarification is required.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 15, and 16 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Dutkiewicz (2002/0112730).
As to Claim 1, Dutkiewicz discloses a respiratory therapy device (10, Figure 1, “An oxygen delivery and gas sensing nasal cannula system 10 for safely and conveniently providing oxygenation and gas analysis when in use.” Para 0029) for delivery of high flow respiratory therapy (“Oxygen Delivery And Gas Sensing Nasal Cannula System” Title and Abstract) to a patient and sampling exhaled or expired gases (“Oxygen Delivery And Gas Sensing Nasal Cannula System” Title and Abstract) from the patient, wherein the system comprise: a breathing apparatus (defined by the pathway of gases from 76, 52, 42, 32, 22, to 12; “a gas machine 76 with a gas machine outlet 78 having a round hollow cylindrical configuration” Para 0041; “a pair of nasal prongs 12” Para 0030) comprising a patient interface (12, “a pair of nasal prongs 12” Para 0030) and a breathing gas delivery tube (42, “a main oxygen delivery tube 42” Para 0035) connected to a gas source (76, “a gas machine 76 with a gas machine outlet 78 having a round hollow cylindrical configuration” Para 0041) to deliver high flow breathing gas from the gas source (76) via the breathing gas delivery tube (42) to the patient through the patient interface (12); and a gas sampling interface (defined by the pathway of gases from 86, 80, to 94; “a gas sampling conduit 80 … a pair of conduit nasal prongs 86” Para 0042, “a capnograph 94” Para  0045) comprising a conduit (80, “a gas sampling conduit 80” Para 0042) comprising a first end portion (84, “The conduit has an inboard end 82 and an outboard end 84.” Para 0042) in fluid communication with a respiratory gas monitor (94, “a capnograph 94” Para  0045), and a second distal end portion (82, “The conduit has an inboard end 82 and an outboard end 84.” Para 0042) comprising at least one inlet (86, “a pair of conduit nasal prongs 86” Para 0042) for receiving exhaled or expired breathing gasses from the patient. 
As to Claim 15, Dutkiewicz discloses wherein the gas sampling interface (defined by the pathway of gases from 86, 80, to 94; “a gas sampling conduit 80 … a pair of conduit nasal prongs 86” Para 0042, “a capnograph 94” Para  0045) further comprises a tip (88, “a gas sampling conduit end piece 88. The end piece has a generally hollow, round cylindrical configuration” Para 0044) located at the distal end portion (82) of the conduit (80), wherein the tip (88) comprises a substantially hollow body (“The end piece has a generally hollow, round cylindrical configuration” Para 0044) comprising at least one gas receiving aperture (92, “The end piece has an inboard end 90 and an outboard end 92.” Para 0044) to receive gases exhaled or expired by a patient, wherein the gas receiving aperture (92) is in fluid communication with at least one inlet (86) of the conduit (80), and wherein the body (“The end piece has a generally hollow, round cylindrical configuration” Para 0044) of the tip (88) further comprises a distal end portion (90, “The end piece has an inboard end 90 and an outboard end 92.” Para 0044) comprising a distal end surface (“It has an internal surface and an external surface and a wall thickness there between. …. The inboard end of the end piece has a female thread on the internal surface and is configured to receive a luer locking connector.” Para 0044 and “The capnograph has a male luer lock connector 96 to receive, and mate with, the female luer locking connector of the conduit end piece.” Para 0045) and an outer side surface (“It has an internal surface and an external surface and a wall thickness there between. …. The inboard end of the end piece has a female thread on the internal surface and is configured to receive a luer locking connector.” Para 0044 and “The capnograph has a male luer lock connector 96 to receive, and mate with, the female luer locking connector of the conduit end piece.” Para 0045).
As to Claim 16, Dutkiewicz discloses wherein the at least one gas receiving aperture (92) is formed both in the distal end surface (“internal surface”) and outer circumferential side surface (“an external surface”) such that the gas receiving aperture (92) from the distal end surface(“internal surface”) and along the outer side surface (“an external surface”).
As to Claim 23, Dutkiewicz discloses the breathing apparatus (defined by the pathway of gases from 76, 52, 42, 32, 22, to 12) is a nasal cannula (“an oxygen delivery and gas sensing nasal cannula system 10” Para 0028; having the components of “a pair of nasal prongs 12” Para 0030 and “a main prong assembly 22” Para 0031). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 21, 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Dutkiewicz (2002/0112730) in view of Aylsworth et al. (2006/0169281). 
As to Claim 2, Dutkiewicz discloses the respiratory therapy system (10, Figure 1) having a breathing apparatus (defined by the pathway of gases from 76, 52, 42, 32, 22, to 12); yet, does not expressly disclose the flow rate volumes of the breathing apparatus. 
Aylsworth teaches a similar respiratory therapy system (10, “a monitoring and control system 10 may be coupled to a therapeutic gas source 12 by way of a flow control device 14 and gas port 16.” Para 0032) having the ability to deliver gas (via 12, “a therapeutic gas source 12”) and sample expired gases (via 46/48/50, “the monitoring and control system 10 of FIG. 1 in a shorthand notation, showing only flow sensors 46, 48 and 50.” Para 0037 - “FIG. 7A illustrates a waveform of instantaneous measured airflow as a function of time for a breathing orifice coupled to a flow sensor by way of a tube (e.g., of a nasal cannula) when there is no attempt to simultaneous delivery therapeutic gas while measuring. Such a waveform is centered at a no-flow, has illustrative inhalation and exhalation mode amplitude "A", and thus has a peak-to-peak amplitude of 2A. FIG. 7B illustrates a waveform of instantaneous measured airflow as a function of time for a breathing orifice coupled to a flow sensor by way of tube (e.g., of a nasal cannula) where the sensing takes place simultaneously with a continuous flow delivery of therapeutic gas to that breathing orifice.” Para 0063). 
Regarding the limitation to the specific flow rates, Aylsworth teaches “a patient's illustrative 2 liters per minute (LPM) therapeutic gas flow prescription is being simultaneously delivered through each lumen of the bifurcated nasal cannula” (Para 0039) which meets the claimed orientation.
It should be noted although Aylsworth does not expressly teach the explicit demographic of the patient, it is well-known, routine, and convention for medical professionals to alter the patient’s treatment protocol based on a variety of demographics including age, gender, weight, renal function, etc.  Thus, it is clear that the variation in flow rates is obvious to try from a finite number of identified, predictable solutions, with a reasonable expectation of success resulting in the ventilation and monitoring of the patient respiratory therapy protocol.  
Therefore, it would have been obvious to one having ordinary skill in the art to modify the flow rate of the modified Dutkiewicz to include the specific flow rate value of about 2 L/min, as taught by Aylsworth and obvious to try in order to select the desired patient’s treatment protocol based on the patient’s demographics in order to achieve a desired ventilation and monitoring of the patient. 
As to Claim 21 Dutkiewicz discloses the respiratory therapy system (10, Figure 1) having a gas sampling interface (defined by the pathway of gases from 86, 80, to 94) and a gas sampling tip (88); yet, does not expressly disclose “the gas sampling tip comprises at least three gas receiving apertures evenly spaced around the distal end portion of the sampling tip”.
Aylsworth teaches a similar respiratory therapy system (10, “a monitoring and control system 10 may be coupled to a therapeutic gas source 12 by way of a flow control device 14 and gas port 16.” Para 0032) having the ability to deliver gas (via 12, “a therapeutic gas source 12”) and sample expired gases (via 46/48/50).  
Regarding the “at least three gas receiving apertures” limitation, as noted, Aylsworth teaches three distinct sampling passageways (right nostril (RN), left nostril (LN), and mouth (M)) which are utilized to effectuate an understanding of the patient’s condition at each of the three locations wherein the respiratory therapy system will take action in response to blockages (Para 0037) in order to determine disordered breathing and arrive at an appropriate treatment protocol (Para 0054).
Therefore, it would have been obvious to one having ordinary skill in the art to modify the respiratory therapy system of Dutkiewicz to include additional (enumerated as 3) gas receiving apertures, as taught by Aylsworth in order to ensure the proper treatment protocol for each sampled location in order to detect and treat blockages as a function of disordered breathing.
As to Claim 22, the modified Dutkiewicz, specifically Dutkiewicz discloses the construction of the gas sampling tip (88) including a distal end portion (90, “The end piece has an inboard end 90 and an outboard end 92.” Para 0044) comprising a distal end surface (“It has an internal surface and an external surface and a wall thickness there between. …. The inboard end of the end piece has a female thread on the internal surface and is configured to receive a luer locking connector.” Para 0044 and “The capnograph has a male luer lock connector 96 to receive, and mate with, the female luer locking connector of the conduit end piece.” Para 0045) and an outer side surface (“It has an internal surface and an external surface and a wall thickness there between. …. The inboard end of the end piece has a female thread on the internal surface and is configured to receive a luer locking connector.” Para 0044 and “The capnograph has a male luer lock connector 96 to receive, and mate with, the female luer locking connector of the conduit end piece.” Para 0045).  The resultant effect of this construction is the internal surface providing a flute upon which the gas enters the flute as spaced around the circumference via the outer side surface of the distal end portion (90) of the gas sampling tip (88). 
As to Claim 24, Dutkiewicz discloses the respiratory therapy system (10, Figure 1) having a breathing apparatus (defined by the pathway of gases from 76, 52, 42, 32, 22, to 12); yet, does not expressly disclose the patient receiving therapy from the breathing apparatus is apnoeic.  
Aylsworth teaches a similar respiratory therapy system (10, “a monitoring and control system 10 may be coupled to a therapeutic gas source 12 by way of a flow control device 14 and gas port 16.” Para 0032) having the ability to deliver gas (via 12, “a therapeutic gas source 12”) and sample expired gases (via 46/48/50, “the monitoring and control system 10 of FIG. 1 in a shorthand notation, showing only flow sensors 46, 48 and 50.” Para 0037).
Regarding the claimed limitation to apnea of the patient, Aylsworth teaches “a flow sensor (or other sensor) is coupled to a volume carrying breathing orifice, the monitoring and control system 10 monitors the patient for disordered breathing, such as hypopnea, apnea and/or snoring.” (Para 0050).  Thus, the resultant effect of the treatment protocol of Aylsworth is the detection and monitoring of a patient suffering with sleep disordered breathing such as apneas. 
Therefore, it would have been obvious to one having ordinary skill in the art to modify the respiratory therapy system of Dutkiewicz to be utilized to monitor and treat a patient with apnea, as taught by Aylsworth in order to monitor the efficacy of the treatment protocol. 

Claims 4, 5, 7, and 56-58 are rejected under 35 U.S.C. 103 as being unpatentable over Dutkiewicz (2002/0112730) in view of Blackmer (4,278,082). 
As to Claim 4,  Dutkiewicz discloses the respiratory therapy system (10, Figure 1) having a gas sampling interface (defined by the pathway of gases from 86, 80, to 94; “a gas sampling conduit 80 … a pair of conduit nasal prongs 86” Para 0042, “a capnograph 94” Para  0045) comprising a conduit (80); yet, does not expressly disclose “a flexible resilient support structure that allows the distal end portion to be manipulated to a desired shape and to be selectively directed toward the patient's nose or mouth.”
Blackmer teaches a respiratory therapy system including a nasal cannula (10, Figure 2 and 5-12, “a first form of nasal cannula in accordance with the invention is indicated generally at 10, and comprises a pair of lengths of substantially continuous, constant diameter flexible tubes 11 and 12 bonded at one of their ends in a tubing connector 13 which is joined with a length of tubing 14 for delivering gas from a source to the tubes 11 and 12.” Column 2, Line 60 thru Column 3, Line 5). Blackmer teaches the nasal cannula having a series of prongs (16/17; “the other ends of the tubes 11 and 12 are permanently formed or bent to define normally curved, relatively short narine tubes or projections 16 and 17 extending generally parallel to one another and permanently secured to a formable bridge member 18.” Column 3, Lines 5-15) which are retained by a flexible resilient support structure (18, “formable bridge member 18”) in which the resultant effect is “stable nose-ear geometry” (“The narine tubes 16 and 17 are located and vertically directed in the nares with relative precision because of the rigidity of the cannula bridge 18, and the stable nose-ear geometry.” Column 3, Lines 25-30). 
Regarding the remaining limitations of the claims, as best seen in Figures 5-12, the collaboration of the prongs (16/17) with the flexible resilient support structure (18) allow the distal end portion (defined by the ends of 16/17) to be manipulated to a desired shape and to be selectively directed toward the patient’s nose or mouth so long as there is “stable nose-ear geometry”.
Therefore, it would have been obvious to one having ordinary skill in the art to modify the construction of the conduit of the gas sampling interface of Dutkiewicz to include the use of a flexible resilient support structure therebetween for the purpose of customizing the shape of the gas sampling interface to meet  stable nose-ear geometry for each patient. 
As to Claim 5, the modified Dutkiewicz, specifically Blackmer teaches the flexible resilient support structure (18) comprises a wire (19, “a pliable, shape retaining wire 19” Column 3, Line 35; also see: “a corrosion-resistant wire 23” Column 3, Lines 60-65) that allows at least a portion of the conduit to be bent to form a hook-like shape. 
Regarding the limitation, “wire located within the conduit”, this configuration is obvious to try from a finite number of identified, predictable solutions, with a reasonable expectation of success as the resultant effect remains the movement of the conduit as a function of the wire to achieve a stable nose-ear geometry for each patient. 
As to Claim 7, the modified Dutkiewicz, specifically Blackmer teaches the flexible resilient support structure (18) comprises a wire (19) wherein the conduit comprises a first gas receiving lumen (16/17) a second support lumen (18) and wherein the wire (19) is located in at least part of the support lumen (18). 
As to Claim 56, please see the rejections of Claims 1 and 4. 
As to Claim 57, please see the rejection of Claim 5. 
As to Claim 58, Dutkiewicz discloses an attachment member (50) to attach the gas sampling interface (defined by the pathway of gases from 86, 80, to 94) to the breathing apparatus (defined by the pathway of gases from 76, 52, 42, 32, 22, to 12) comprising a sleeve (50, “an adjustment sleeve 50. The sleeve has a round hollow cylindrical configuration. It is fabricated of an elastomeric material and has an internal surface and an external surface with a wall thickness there between. The sleeve has an internal diameter sufficient to allow the adjustment sleeve to be slid with a minimal resistance along the external diameter of the main oxygen tube on to the pair of conduit tubes. The sleeve functions to tighten the cannula in place on the patient, when in use.” Para 0037) that at least partially encloses a portion of the breathing gas delivery tube (42) wherein the for receiving a portion of the conduit (80) to attach the conduit (80) to the breathing apparatus (defined by the pathway of gases from 76, 52, 42, 32, 22, to 12).

Claims 10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Dutkiewicz (2002/0112730) in view of Totz (2009/0125002). 
As to Claim 10, Dutkiewicz discloses an attachment member (50) to attach the gas sampling interface (defined by the pathway of gases from 86, 80, to 94) to the breathing apparatus (defined by the pathway of gases from 76, 52, 42, 32, 22, to 12) comprising a sleeve (50, “an adjustment sleeve 50. The sleeve has a round hollow cylindrical configuration. It is fabricated of an elastomeric material and has an internal surface and an external surface with a wall thickness there between. The sleeve has an internal diameter sufficient to allow the adjustment sleeve to be slid with a minimal resistance along the external diameter of the main oxygen tube on to the pair of conduit tubes. The sleeve functions to tighten the cannula in place on the patient, when in use.” Para 0037) that at least partially encloses a portion of the breathing gas delivery tube (42) wherein the sleeve for receiving a portion of the conduit (80) to attach the conduit (80) to the breathing apparatus (defined by the pathway of gases from 76, 52, 42, 32, 22, to 12). Regarding the clip limitation, intrinsically there must be an opening upon which allows the tubes to be looped on.   Yet, Dutkiewicz does not expressly disclose the sleeve comprises at least one clip located on an outer surface of the sleeve. 
Totz teaches a series of attachment mechanisms for connecting two cannulas together, wherein the construction includes a series of clips (Figures 3c, 3d, 3f, 9a, 9b, 12, 13, 23a, 23b) on the external surface of the sleeve for receiving the opposing cannula. Totz teaches the resultant effect of this configuration is “receiving and removably attaching” (“The catheter device also comprises a proximal end clip attached to the catheter conduit proximate the proximal end of the catheter conduit for receiving and removably attaching a portion of the endotracheal tube near the proximal end of the endotracheal tube, the proximal end clip having a first proximal clip end oriented toward the catheter conduit proximal end and a second proximal clip end oriented toward the catheter conduit distal end.” Para 0053). 
Therefore it would have been obvious to one having ordinary skill in the art to modify the construction of the attachment mechanism sleeve of Dutkiewicz to include the use of clips as taught by Totz to facilitate the “receiving and removably attaching” of the components. 
As to Claim 12, the modified Dutkiewicz, specifically Totz teaches a pair of clips that are offset from each other (Figures 3c). 
As to Claim 13, the modified Dutkiewicz, specifically Totz teaches each clip comprises a hook comprising a tube receiving region within which a portion of the conduit may be located to follow a tortuous path (Figures 3c, 3d, 3f, 9a, 9b, 12, 13, 23a, 23b).  As best seen in Figures 9a, 9b, 12, 13, 23a, 23b, there are a series of hooks (920).
As to Claim 14, the modified Dutkiewicz, specifically Totz teaches a pair of clips offset from each other (Figures 3c) which may include the use of hooks (920) best seen Figures 9a, 9b, 12, 13, 23a, 23b to encompass the cannula, whereby each of the clips would have hooks in opposite directions to each other. 

Claims 53-55 are rejected under 35 U.S.C. 103 as being unpatentable over Dutkiewicz (2002/0112730) in view of Wondka (2013/0092165). 
As to Claims 53-55, Dutkiewicz discloses the respiratory therapy system (10, Figure 1) having a breathing apparatus (defined by the pathway of gases from 76, 52, 42, 32, 22, to 12); yet, does not expressly disclose the breathing apparatus comprises a manifold that receives the high flow breathing gas laterally from a side and directs the high flow breathing gas to the patient's airways, wherein the gas sampling interface is removably attachable to the manifold.
Wondka teaches a respiratory therapy system suitable for the delivery of gases and the sampling of expired gases, wherein the respiratory therapy system is constructed with an “interconnected manifold”.  Wondka teaches “the interconnecting manifold can be removably attachable from the left and right cannula distal ends, so that the space between the left and right sensing tubes can be adjusted to fit the nose of an individual patient.” (Para 0067).  
Therefore, it would have been obvious to one having ordinary skill in the art to modify the respiratory therapy system of Dutkiewicz to include the use of a manifold wherein components of the respiratory therapy system can be “removably attachable” as taught by Wondka to ensure the properly adjusted fitment of the respiratory therapy device to the individual patient. 

Allowable Subject Matter
Claim 6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art made of record does not disclose or teach the specific structure and arrangement of the respiratory therapy system having the features of a breathing apparatus and a gas sampling interface wherein the gas sampling interface includes a conduit and a flexible resilient support structure to be manipulated to a desired shape, wherein the flexible resilient support structure further includes a wire located within the conduit such that he wire has a smaller diameter than an internal diameter of the conduit and wherein a gap is formed between the wire and an internal wall of the conduit to allow gas to flow along the conduit.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNETTE F DIXON whose telephone number is (571)272-3392. The examiner can normally be reached M-F 9-5 EST with flexible hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra D Carter can be reached on 571-272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANNETTE FREDRICKA DIXON
Primary Examiner
Art Unit 3782



/Annette Dixon/Primary Examiner, Art Unit 3785